Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jeffrey Carvalho,
(OI File No. H-13-42848-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-1121
ALJ Ruling No. 2014-41

Date: August 19, 2014

ORDER OF DISMISSAL AND FOR SANCTIONS

I dismiss the request for hearing filed by Petitioner, Jeffrey Carvalho, because Petitioner
has abandoned it. I also impose a sanction on Petitioner’s attorney, John L. Calcagni II,
based on his failure to comply with my orders and for committing misconduct that has
interfered with the speedy conduct of this proceeding.

I. Background and Procedural History

On May 2, 2014, Mr. Calcagni requested a hearing to dispute the Inspector General (I.G.)
of the Department of Health and Human Services’ determination to exclude Petitioner
from participation in Medicare, Medicaid, and all federal healthcare programs. On May
20, 2014, the Director of the Civil Remedies Division (CRD) sent Mr. Calcagni a letter
acknowledging receipt of Petitioner’s request for hearing and advising Mr. Calcagni that
I scheduled a telephonic prehearing conference for June 11, 2014 at 10:00 a.m. Eastern
Time. The letter warned that I could dismiss Petitioner’s hearing request for
abandonment without further action if Mr. Calcagni failed to provide a contact number
for the conference by June 6, 2014.
By June 10, 2014, Mr. Calcagni had not yet provided my office with a telephone number.
The CRD staff attorney assigned to assist me with this case, Ernest McNealey, sent an
email to Mr. Calcagni to confirm that the telephone number appearing on his letterhead
(from the request for hearing) was the number where he could be reached for the
conference. On June 10, 2014, Mr. Calcagni responded by email that Mr. McNealey had
the correct phone number.

On June 11, 2014 at 10:00 a.m., Mr. McNealey attempted to initiate the conference by
calling counsel for the parties. Mr. McNealey called the I.G.’s counsel, who was
prepared for the conference call. Mr. McNealey next called Mr. Calcagni; however, the
paralegal who answered placed Mr. McNealey on a brief hold and then said she would
tell Mr. Calcagni that Mr. McNealey called but that Mr. Calcagni was currently
unavailable. Mr. McNealey informed the paralegal that I was waiting to commence a
conference call, and Mr. McNealey provided his telephone number and said he would
call back in five minutes. During the second attempt to reach Mr. Calcagni, the same
paralegal answered the phone and stated that Mr. Calcagni was in court. Mr. McNealey
told the paralegal that he would contact Mr. Calcagni at a later date. The prehearing
conference had to be cancelled.

Shortly thereafter, Mr. Calcagni’s paralegal called Mr. McNealey. The paralegal
indicated that Mr. Calcagni was not listed in the firm’s internal system as counsel for
Petitioner and theorized that Mr. Calcagni may have filed the hearing request only to
accommodate Petitioner’s statutory deadline for filing without intending to actually
represent him in this matter.

On June 16, 2014, I ordered Petitioner to show cause why I should not dismiss his request
for hearing due to abandonment or impose sanctions for his counsel’s absence at the pre-
earing conference. 42 C.F.R. § 1005.2(e)(3). Because the paralegal’s statements called
into question whether Mr. Calcagni would continue to act in Petitioner’s best interests, I
directed that Petitioner should be sent a copy of my Order to Show Cause. CRD sent
Petitioner the order by U.S. Mail.

Due to an administrative error, Mr. Calcagni was listed as a participant in the
Departmental Appeals Board’s E-file system and may not have received the Order to
Show Cause. On July 23, 2014, Mr. McNealey, at my direction, emailed a copy of the
Order to Show Cause to Mr. Calcagni (a courtesy copy of the email was sent to I.G.
counsel) indicating that he must reply within 10 days of receipt. Mr. McNealey received
a read receipt from that email on July 23, 2014. Neither Mr. Calcagni nor Petitioner filed
a response to the Order to Show Cause.

IL. Discussion
A. Dismissal

I have a regulatory duty to hold at least one prehearing conference in exclusion cases.

42 C.F.R. § 1005.6(a). Petitioner has frustrated my efforts to hold such a conference.
Petitioner, neither personally nor through counsel, has explained why he failed to appear
for the scheduled prehearing conference. The regulations require that I dismiss a request
for a hearing that has been abandoned. 42 C.F.R. § 1005.2(e)(3). Based on the history of
this case, summarized above, I must conclude that Petitioner has abandoned this case.
Accordingly, I dismiss Petitioner’s request for hearing. Dismissal is final and not subject
to further review. See Ivette Hernandez-Ramirez, ALJ Ruling 2013-8, at 3 n.1 (HHS
CRD Apr. 25, 2013).

B. Sanction

Based on the history of this case, I conclude that Mr. Calcagni is subject to sanctions. As
an initial matter, there is no doubt that Mr. Calcagni entered his appearance before this
tribunal as counsel for Petitioner. The request for hearing that Mr. Calcagni signed and
filed was on Mr. Calcagni’s letterhead and expressly stated that “[t]his office represents
Mr. Jeffrey Carvalho” and that I should “accept this letter as Mr. Carvalho’s official
notice of appeal or request for hearing.” Although the letter acknowledging receipt of the
earing request informed Mr. Calcagni of the scheduled prehearing conference and
directed him to contact Mr. McNealey prior to the conference, Mr. Calcagni failed to
comply with either directive. Even after I issued an Order to Show Cause, Mr. Calcagni
failed to respond to it. As stated in the Order to Show Cause, Petitioner was to inform
this tribunal if he no longer wished to pursue his case. Mr. Calcagni should have at least
complied with this final requirement, rather than force me to determine that Petitioner

ad abandoned the hearing request.

An administrative law judge may sanction an attorney for “failing to comply with an
order or procedure” or “for other misconduct that interferes with the speedy, orderly or
fair conduct of the hearing.” 42 C.F.R. § 1005.14(a). Mr. Calcagni failed to comply with
the notice setting the prehearing conference, both by failing to contact Mr. McNealey
before the conference and failing to appear for the conference. Further, Mr. Calcagni
failed to comply with the Order to Show Cause when he did not respond to it. Therefore,
there is no doubt that Mr. Calcagni failed to comply with my orders and engaged in
misconduct that interfered with the speedy conduct of the proceeding.

The sanction that an administrative law judge imposes “will reasonably relate to the
severity and nature of the failure or misconduct.” 42 C.F.R. § 1005.14(a). In the present
matter, Mr. Calcagni has conducted himself with a cavalier attitude toward his
obligations as counsel in this proceeding, resulting in this tribunal wasting time and effort

in an attempt to ensure Petitioner was able to exercise his statutory right to a hearing. See
42 U.S.C. § 1320a-7(f)(1). However, because this case did not proceed beyond its initial
phase and I have no knowledge of any past professional misconduct by Mr. Calcagni, I
will only reprimand Mr. Calcagni.

Mr. Calcagni is hereby reprimanded for his conduct in this proceeding. In all future
matters filed with CRD in which Mr. Calcagni is counsel of record, he is directed to
comply with all administrative law judge orders and applicable procedures. Further, Mr.
Calcagni is directed to abstain from committing any misconduct that would adversely
affect the adjudication of any case pending with CRD.

III. Conclusion

For the reasons stated above, I DISMISS Petitioner’s request for hearing due to
abandonment and I REPRIMAND Petitioner’s counsel for failing to comply with my
orders and committing misconduct that has interfered with the speedy conduct of this
proceeding.

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

